Citation Nr: 1341417	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In February 2012, the case was remanded for the Agency of Original Jurisdiction (AOJ) to consider in the first instance additional evidence that the Veteran submitted to the Board in January 2011 without a waiver of initial AOJ review.  In May 2012, the case was again remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record found that additional development is required prior to adjudication of the Veteran's claim on the merits.

Certain pertinent postservice medical records appear to be outstanding.  On November 2009 VA examination, the Veteran stated he began receiving private treatment for his left ankle disability in 1997.  In June 2012, he reported receiving treatment for left ankle pain as early as in 1990.  No attempt to secure records of such treatment is noted in the record; the earliest postservice medical evidence of record is from June 2009.  As there are potentially several years of pertinent, outstanding medical records, they must be sought.

Furthermore, VA must ensure that examinations afforded in conjunction with a claim for benefits are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, both the June 2012 and November 2009 VA examiners note the lengthy time interval between separation and initial postservice treatment in the rationale for their medical opinions.  If 1997 and/or earlier treatment records are located and secured, these opinions would be premised on an inaccurate factual record, and would be inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for a left ankle disability postservice, and to provide the releases necessary for VA to secure records of any such private evaluations or treatment.  The RO should secure for the record complete clinical records of all such evaluations and treatment from all sources identified, specifically including all records of treatment for a left ankle disability prior to June 2009 (and in particular in 1997 and as early as in 1990).  If any records sought are unavailable, the reason for their unavailability must be explained for the record.  The scope of the search for records should be noted in the record.  

2.  Thereafter, if records received pursuant to the development sought above show postservice treatment for a left ankle disability earlier than shown in the current record, the RO should return the record to the June 2012 VA examiner for an addendum medical opinion.  The examiner should re-review the record and note whether newly received evidence (i.e. records showing treatment prior to June 2009) warrant a change in his June 2012 opinion or in stated rationale (considering the shorter interval between service and initial postservice treatment/evidence of back pathology).  If the June 2012 VA examiner is unavailable, the RO should arrange for the claims file to be reviewed by another orthopedist to secure the opinion sought.  

In any case, the examiner must explain the rationale for the opinion offered.  If the Veteran's left ankle disability is still deemed unrelated to service, the examiner should identify the etiology for the ankle disability considered more likely (and explain why that is so).

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

